19-01060-scc        Doc 5      Filed 05/21/19         Entered 05/21/19 19:56:22             Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                   Chapter 11
RUNWAY LIQUIDATION HOLDINGS, LLC,
et al.,1                                                           Case No. 17-10466 (SCC)

                                   Debtors.                        (Jointly Administered)


RUNWAY LIQUIDATION, LLC,
                                                                   Adv. Proc. No. 19-01060 (SCC)
                                   Plaintiff,

         v.

RL CRISS CROSS INC.,

                                   Defendant.


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss:
COUNTY OF NEW YORK )

         La Asia S. Canty, being duly sworn, affirms, deposes and says:

         I am over the age of eighteen years, am employed by Pachulski Stang Ziehl & Jones LLP

and am not a party to the action herein.

         On April 15, 2019, I caused the: (1) Second Summons and Notice of Pretrial Conference

in an Adversary Proceeding; and (2) Complaint For Avoidance and Recovery of Preferential

Transfers Pursuant to 11 U.S.C. §§ 547 & 550 to be served upon the parties listed on the




1
 A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation, LLC
(9200); and MMH Liquidation, LLC (3854).




DOCS_NY:38931.1 08467/001
19-01060-scc        Doc 5   Filed 05/21/19    Entered 05/21/19 19:56:22        Main Document
                                             Pg 2 of 3


annexed Service List by: (i) First Class Mail; and (ii) by Certified Mail, Return Receipt

Requested postage paid and deposited with the U.S. Postal Service.


                                                       /s/ La Asia S. Canty
                                                           La Asia S. Canty

SWORN TO AND SUBSCRIBED before me this
21st day of May, 2019

 /s/ G. Karen Brown
G. KAREN BROWN
NOTARY PUBLIC, STATE OF NEW YORK
Registration No. 01BR6159074
Qualified in Queens County
Commission Expires January 16, 2023




DOCS_NY:38931.1 08467/001
19-01060-scc        Doc 5   Filed 05/21/19    Entered 05/21/19 19:56:22   Main Document
                                             Pg 3 of 3



                                   SERVICE LIST
RL Criss Cross Inc.
Attn: Legal Department
555 8th Avenue, Suite 1910
New York, NY 10018

RL Criss Cross Inc.
935 First Avenue
King of Prussia, PA 19406

RL Crisscross Inc.
Attn: Richard Meng, R/A
54 Prospect Avenue
Edison, NJ 08817-3744




DOCS_NY:38931.1 08467/001
